PROVOSTY, J.
This is a petitory action, and the land in controversy is the same as that involved in the suit of Railroad Lands Company v. City of Shreveport (this day decided) 41 South. 4431 in that suit it was held that the city of Shreveport had no title, whereas the Railroad Lands Company had a title which had been repeatedly recognized and was apparently good. Defendants rely upon their possession, and also plead this outstanding title in a third person against plaintiff's demand. The latter defense is good. The suit is petitory, and a petitory action is defeated by the proof of an outstanding title better than plaintiff’s.
Judgment affirmed.
LAND, J., Recused.

 Ante, p. 140.